                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PURVI, LLC,                                             CIVIL ACTION
                     Plaintiff,

              v.

NATIONAL FIRE & MARINE                                  NO. 18-822
INSURANCE COMPANY,
               Defendants.

                                        ORDER

       AND NOW, this 12th day of February, 2019, upon consideration of Defendant

National’s Motion for Partial Summary Judgment (ECF No. 40) and briefing in support (ECF

No. 46), Defendant KK’s Motion for Summary Judgment (ECF No. 39) and briefing in support

(ECF No. 45), and Plaintiff’s responses to each Motion (ECF Nos. 42 & 43), IT IS ORDERED

that the Motions are GRANTED.

                                                 BY THE COURT:



                                                 /s/ Wendy Beetlestone
                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
